OPINION — AG — ** OKLAHOMA PUBLIC EMPLOYEES RETIREMENT BENEFITS ** THE FACT THAT A RETIRANT UNDER THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM ENTERS DIRECTLY INTO A CONTRACT WITH A STATE AGENCY OR DEPARTMENT TO RENDER A SERVICE FOR WHICH HE RECEIVES COMPENSATION SHALL HAVE 'NO' EFFECT UPON THE RETIRANT'S RIGHT TO RECEIVE MONTHLY BENEFITS UNLESS THAT STATE RETAINS THE RIGHT TO CONTROL OR DIRECT THE WORK OF THE INDIVIDUAL TO AN EXTENT THAT THE ASSOCIATION IS CLEARLY ONE IN THE NATURE OF AN EMPLOYER — EMPLOYEE RELATIONSHIP OR UNLESS THAT INDIVIDUAL'S STATUS COMES CLEARLY WITHIN THE DEFINITIONS OF THE TERM "APPOINTED" OR "ELECTED" AS DEFINED HEREIN.  A RETIRANT MAY CONTINUE TO RECEIVE MONTHLY RETIREMENT BENEFITS IF HE IS RETAINED IN A CONSULTING POSITION BY A STATE AGENCY OR DEPARTMENT AND REIMBURSED FOR NECESSARY EXPENSES INCURRED INCIDENTAL THERETO.  THE FACT THAT A RETIRANT UNDER OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM IS RETAINED IN A CONSULTING POSITION BY A PRIVATE FIRM WHICH HAS CONTRACTS WITH THE STATE AND IS PAID FROM MONIES RECEIVED BY THE PRIVATE FIRM PURSUANT TO TERMS OF ITS CONTRACT WITH THE STATE SHALL HAVE NO EFFECT UPON THE RETIRANT'S RIGHT TO RECEIVE MONTHLY RETIREMENT BENEFITS. (REIMBURSE, CONSULTING ACTIVITIES, DUAL COMPENSATION, PENSION) CITE: 74 O.S. 914 [74-914](4) (WILLIAM DON KISER)